Exhibit 10.2

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the [         ] day of [                   ] (this
“Agreement”), by and between Transaction Systems Architects, Inc., a Delaware
corporation (the “Company”), and [                   ] (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change in Control, and to provide the Executive with
compensation and benefits arrangements upon a Change in Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations.  Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


SECTION 1.              CERTAIN DEFINITIONS.  (A) “EFFECTIVE DATE” MEANS THE
FIRST DATE DURING THE CHANGE IN CONTROL PERIOD (AS DEFINED HEREIN) ON WHICH A
CHANGE IN CONTROL OCCURS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IF A CHANGE IN CONTROL OCCURS AND IF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED WITHIN SIX MONTHS PRIOR TO THE DATE ON WHICH THE
CHANGE IN CONTROL OCCURS, AND IF IT IS REASONABLY DEMONSTRATED BY THE EXECUTIVE
THAT SUCH TERMINATION OF EMPLOYMENT (1) WAS AT THE REQUEST OF A THIRD PARTY THAT
HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL OR (2)
OTHERWISE AROSE IN CONNECTION WITH OR ANTICIPATION OF A CHANGE IN CONTROL, THEN
“EFFECTIVE DATE” MEANS THE DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.


(B)           “CHANGE IN CONTROL PERIOD” MEANS THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE SECOND ANNIVERSARY OF THE DATE HEREOF; PROVIDED,
HOWEVER, THAT, COMMENCING ON THE DATE ONE YEAR AFTER THE DATE HEREOF, AND ON
EACH ANNUAL ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL ANNIVERSARY
THEREOF, THE “RENEWAL DATE”), UNLESS PREVIOUSLY TERMINATED, THE CHANGE IN
CONTROL PERIOD SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE TWO YEARS FROM
SUCH RENEWAL DATE, UNLESS, AT LEAST 60 DAYS PRIOR TO THE RENEWAL DATE, THE
COMPANY SHALL GIVE NOTICE TO THE EXECUTIVE THAT THE CHANGE IN CONTROL PERIOD
SHALL NOT BE SO EXTENDED.


(C)           “AFFILIATED COMPANY” MEANS ANY COMPANY CONTROLLED BY, CONTROLLING
OR UNDER COMMON CONTROL WITH THE COMPANY.


(D)           “CHANGE IN CONTROL” MEANS:


(1)           ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION
13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) (A “PERSON”) BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING
OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 20% OR MORE OF EITHER (A)
THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE

1


--------------------------------------------------------------------------------



COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING
POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS SECTION 1(D), THE
FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL:  (I) ANY
ACQUISITION DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY THE COMPANY,
(III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY THE COMPANY OR ANY AFFILIATED COMPANY OR (IV) ANY ACQUISITION
BY ANY CORPORATION PURSUANT TO A TRANSACTION THAT COMPLIES WITH SECTIONS
1(D)(3)(A), 1(D)(3)(B) AND 1(D)(3)(C);


(2)           ANY TIME AT WHICH INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD;


(3)           CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE EXCHANGE
OR CONSOLIDATION OR SIMILAR TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A “BUSINESS COMBINATION”), IN
EACH CASE UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL OWNERS OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK (OR,
FOR A NON-CORPORATE ENTITY, EQUIVALENT SECURITIES) AND THE COMBINED VOTING POWER
OF THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS (OR, FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING
BODY), AS THE CASE MAY BE, OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, AN ENTITY THAT, AS A RESULT OF SUCH
TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION OF THE OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING ANY CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF,
RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT
THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION, AND (C) AT LEAST
A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR, FOR A NON-CORPORATE
ENTITY, EQUIVALENT GOVERNING BODY) OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS
COMBINATION; OR

2


--------------------------------------------------------------------------------



(4)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.


SECTION 2.              EMPLOYMENT PERIOD.  THE COMPANY HEREBY AGREES TO
CONTINUE THE EXECUTIVE IN ITS EMPLOY, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, FOR THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON
THE SECOND ANNIVERSARY OF THE EFFECTIVE DATE (THE “EMPLOYMENT PERIOD”).  THE
EMPLOYMENT PERIOD SHALL TERMINATE UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
FOR ANY REASON.


SECTION 3.              TERMS OF EMPLOYMENT.  (A)  POSITION AND DUTIES.  (1) 
DURING THE EMPLOYMENT PERIOD, (A) THE EXECUTIVE’S POSITION (INCLUDING STATUS,
OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY, DUTIES AND
RESPONSIBILITIES SHALL BE AT LEAST COMMENSURATE IN ALL MATERIAL RESPECTS WITH
THE MOST SIGNIFICANT OF THOSE HELD, EXERCISED AND ASSIGNED AT ANY TIME DURING
THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE AND (B) THE
EXECUTIVE’S SERVICES SHALL BE PERFORMED AT THE OFFICE WHERE THE EXECUTIVE WAS
EMPLOYED IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR AT ANY OTHER LOCATION LESS
THAN 50 MILES FROM SUCH OFFICE.


(2)           DURING THE EMPLOYMENT PERIOD, AND EXCLUDING ANY PERIODS OF
VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE EXECUTIVE AGREES
TO DEVOTE REASONABLE ATTENTION AND TIME DURING NORMAL BUSINESS HOURS TO THE
BUSINESS AND AFFAIRS OF THE COMPANY AND, TO THE EXTENT NECESSARY TO DISCHARGE
THE RESPONSIBILITIES ASSIGNED TO THE EXECUTIVE HEREUNDER, TO USE THE EXECUTIVE’S
REASONABLE BEST EFFORTS TO PERFORM FAITHFULLY AND EFFICIENTLY SUCH
RESPONSIBILITIES.  DURING THE EMPLOYMENT PERIOD, IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON CORPORATE, CIVIC OR CHARITABLE
BOARDS OR COMMITTEES, (B) DELIVER LECTURES, FULFILL SPEAKING ENGAGEMENTS OR
TEACH AT EDUCATIONAL INSTITUTIONS AND (C) MANAGE PERSONAL INVESTMENTS, SO LONG
AS SUCH ACTIVITIES DO NOT SIGNIFICANTLY INTERFERE WITH THE PERFORMANCE OF THE
EXECUTIVE’S RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY IN ACCORDANCE WITH
THIS AGREEMENT.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT, TO THE EXTENT THAT
ANY SUCH ACTIVITIES HAVE BEEN CONDUCTED BY THE EXECUTIVE PRIOR TO THE EFFECTIVE
DATE, THE CONTINUED CONDUCT OF SUCH ACTIVITIES (OR THE CONDUCT OF ACTIVITIES
SIMILAR IN NATURE AND SCOPE THERETO) SUBSEQUENT TO THE EFFECTIVE DATE SHALL NOT
THEREAFTER BE DEEMED TO INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S
RESPONSIBILITIES TO THE COMPANY.


(B)           COMPENSATION.  (1)  BASE SALARY.  DURING THE EMPLOYMENT PERIOD,
THE EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY (THE “ANNUAL BASE SALARY”) AT
AN ANNUAL RATE AT LEAST EQUAL TO THE HIGHEST ANNUAL RATE OF BASE SALARY PAID OR
PAYABLE, INCLUDING ANY BASE SALARY THAT HAS BEEN EARNED BUT DEFERRED, TO THE
EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES IN RESPECT OF THE 12-MONTH
PERIOD IMMEDIATELY PRECEDING THE MONTH IN WHICH THE EFFECTIVE DATE OCCURS.  THE
ANNUAL BASE SALARY SHALL BE PAID AT SUCH INTERVALS AS THE COMPANY PAYS EXECUTIVE
SALARIES GENERALLY.  DURING THE EMPLOYMENT PERIOD, THE ANNUAL BASE SALARY SHALL
BE REVIEWED AT LEAST ANNUALLY, BEGINNING NO MORE THAN 12 MONTHS AFTER THE LAST
SALARY INCREASE AWARDED TO THE EXECUTIVE PRIOR TO THE EFFECTIVE DATE.  ANY
INCREASE IN THE ANNUAL BASE SALARY SHALL NOT SERVE TO LIMIT OR REDUCE ANY OTHER
OBLIGATION TO THE EXECUTIVE UNDER THIS AGREEMENT.  THE ANNUAL BASE SALARY SHALL
NOT BE REDUCED AFTER ANY SUCH INCREASE AND THE TERM “ANNUAL BASE SALARY” SHALL
REFER TO THE ANNUAL BASE SALARY AS SO INCREASED.

3


--------------------------------------------------------------------------------



(2)           ANNUAL BONUS.  IN ADDITION TO THE ANNUAL BASE SALARY, THE
EXECUTIVE SHALL BE AWARDED, FOR EACH FISCAL YEAR ENDING DURING THE EMPLOYMENT
PERIOD, TOTAL ANNUAL AND QUARTERLY BONUS OPPORTUNITIES IN CASH AT LEAST EQUAL TO
THE AGGREGATE OF THE EXECUTIVE’S TARGET ANNUAL AND QUARTERLY BONUS OPPORTUNITIES
FOR THE YEAR IN WHICH THE EFFECTIVE DATE OCCURS (THE “TARGET ANNUAL BONUS”) (IF
THE EXECUTIVE HAS NOT BEEN ELIGIBLE TO EARN SUCH A BONUS FOR ANY PERIOD PRIOR TO
THE EFFECTIVE DATE OR NO SUCH TARGET ANNUAL BONUS HAS BEEN ESTABLISHED FOR THE
FISCAL YEAR OR QUARTERS (AS APPLICABLE) IN WHICH THE EFFECTIVE DATE OCCURS, THE
“TARGET ANNUAL BONUS” SHALL MEAN THE EXECUTIVE’S MOST RECENT TARGET ANNUAL AND
QUARTERLY BONUS OPPORTUNITIES AS IN EFFECT FOR THE YEAR PRIOR TO THE YEAR IN
WHICH THE EFFECTIVE DATE OCCURS); PROVIDED, HOWEVER, THAT (I) THE PERFORMANCE
MEASURES APPLICABLE TO SUCH TARGET BONUS OPPORTUNITIES SHALL BE COMPARABLE IN
TERMS OF DIFFICULTY OF ACHIEVEMENT TO THE MEASURES IN EFFECT WITH RESPECT TO THE
TARGET ANNUAL BONUS PRIOR TO THE EFFECTIVE DATE AND (II) IN THE DETERMINATION OF
SUCH BONUSES, THE EXECUTIVE SHALL BE TREATED AS FAVORABLY AS SIMILARLY SITUATED
EXECUTIVES OF ANY ACQUIROR OF THE COMPANY.  EACH SUCH ANNUAL BONUS SHALL BE PAID
NO LATER THAN TWO AND A HALF MONTHS AFTER THE END OF THE FISCAL YEAR FOR WHICH
THE ANNUAL BONUS IS AWARDED, UNLESS THE EXECUTIVE SHALL ELECT TO DEFER THE
RECEIPT OF SUCH ANNUAL BONUS PURSUANT TO AN ARRANGEMENT THAT MEETS THE
REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”).


(3)           INCENTIVE, SAVINGS AND RETIREMENT PLANS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL CASH INCENTIVE,
EQUITY INCENTIVE, SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES, AND
PROGRAMS APPLICABLE GENERALLY TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES, BUT IN NO EVENT SHALL SUCH PLANS, PRACTICES, POLICIES AND
PROGRAMS PROVIDE THE EXECUTIVE WITH INCENTIVE OPPORTUNITIES (MEASURED WITH
RESPECT TO BOTH REGULAR AND SPECIAL INCENTIVE OPPORTUNITIES, TO THE EXTENT, IF
ANY, THAT SUCH DISTINCTION IS APPLICABLE), SAVINGS OPPORTUNITIES AND RETIREMENT
BENEFIT OPPORTUNITIES, IN EACH CASE, LESS FAVORABLE, IN THE AGGREGATE, THAN THE
MOST FAVORABLE OF THOSE PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES FOR
THE EXECUTIVE UNDER SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS AS IN EFFECT AT
ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR,
IF MORE FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER
THE EFFECTIVE DATE TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES.


(4)           WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE
FOR PARTICIPATION IN AND SHALL RECEIVE ALL BENEFITS UNDER WELFARE BENEFIT PLANS,
PRACTICES, POLICIES AND PROGRAMS PROVIDED BY THE COMPANY AND THE AFFILIATED
COMPANIES (INCLUDING, WITHOUT LIMITATION, MEDICAL, PRESCRIPTION, DENTAL,
DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL ACCIDENT
INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE GENERALLY TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES, BUT IN NO EVENT SHALL
SUCH PLANS, PRACTICES, POLICIES AND PROGRAMS PROVIDE THE EXECUTIVE WITH BENEFITS
THAT ARE LESS FAVORABLE, IN THE AGGREGATE, THAN THE MOST FAVORABLE OF SUCH
PLANS, PRACTICES, POLICIES AND PROGRAMS IN EFFECT FOR THE EXECUTIVE AT ANY TIME
DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE, THOSE PROVIDED GENERALLY AT ANY TIME AFTER THE
EFFECTIVE DATE TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES.


(5)           EXPENSES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE EXPENSES INCURRED BY
THE EXECUTIVE IN ACCOR-

4


--------------------------------------------------------------------------------



DANCE WITH THE MOST FAVORABLE POLICIES, PRACTICES AND PROCEDURES OF THE COMPANY
AND THE AFFILIATED COMPANIES IN EFFECT FOR THE EXECUTIVE AT ANY TIME DURING THE
120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO
THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO
OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


(6)           OFFICE AND SUPPORT STAFF.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO AN OFFICE OR OFFICES OF A SIZE AND WITH
FURNISHINGS AND OTHER APPOINTMENTS, AND TO EXCLUSIVE PERSONAL SECRETARIAL AND
OTHER ASSISTANCE, AT LEAST EQUAL TO THE MOST FAVORABLE OF THE FOREGOING PROVIDED
TO THE EXECUTIVE BY THE COMPANY AND THE AFFILIATED COMPANIES AT ANY TIME DURING
THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE EFFECTIVE DATE OR, IF MORE
FAVORABLE TO THE EXECUTIVE, AS PROVIDED GENERALLY AT ANY TIME THEREAFTER WITH
RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES.


(7)           VACATION.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO PAID VACATION IN ACCORDANCE WITH THE MOST FAVORABLE PLANS, POLICIES,
PROGRAMS AND PRACTICES OF THE COMPANY AND THE AFFILIATED COMPANIES AS IN EFFECT
FOR THE EXECUTIVE AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING
THE EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT
GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE
COMPANY AND THE AFFILIATED COMPANIES.


SECTION 4.              TERMINATION OF EMPLOYMENT.  (A)  DEATH OR DISABILITY. 
THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY IF THE EXECUTIVE DIES
DURING THE EMPLOYMENT PERIOD.  IF THE COMPANY DETERMINES IN GOOD FAITH THAT THE
DISABILITY (AS DEFINED HEREIN) OF THE EXECUTIVE HAS OCCURRED DURING THE
EMPLOYMENT PERIOD (PURSUANT TO THE DEFINITION OF “DISABILITY”), IT MAY GIVE TO
THE EXECUTIVE WRITTEN NOTICE IN ACCORDANCE WITH SECTION 11(B) OF ITS INTENTION
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN SUCH EVENT, THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL TERMINATE EFFECTIVE ON THE 30TH DAY AFTER
RECEIPT OF SUCH NOTICE BY THE EXECUTIVE (THE “DISABILITY EFFECTIVE DATE”),
PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH RECEIPT, THE EXECUTIVE SHALL NOT
HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES.  “DISABILITY”
MEANS THE ABSENCE OF THE EXECUTIVE FROM THE EXECUTIVE’S DUTIES WITH THE COMPANY
ON A FULL-TIME BASIS FOR 180 CONSECUTIVE BUSINESS DAYS AS A RESULT OF INCAPACITY
DUE TO MENTAL OR PHYSICAL ILLNESS THAT IS DETERMINED TO BE TOTAL AND PERMANENT
BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE
EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE.


(B)           CAUSE.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT
DURING THE EMPLOYMENT PERIOD WITH OR WITHOUT CAUSE.  “CAUSE” MEANS:

(1)           THE EXECUTIVE’S CONVICTION OF, OR ENTRY OF A PLEA OF GUILTY OR NO
CONTEST TO, A FELONY OR ANY LESSER CRIME OF WHICH FRAUD OR DISHONESTY IS AN
ELEMENT,

(2)           THE EXECUTIVE’S WILLFUL MISCONDUCT OR WILLFUL OMISSION OF DUTIES
(OTHER THAN ANY SUCH MISCONDUCT OR OMISSION RESULTING FROM THE EXECUTIVE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR FOLLOWING THE EXECUTIVE’S
DELIVERY OF A NOTICE OF TERMINATION FOR GOOD REASON) THAT IS OR COULD REASONABLY
BE EXPECTED TO BE INJURIOUS TO THE COMPANY OTHER THAN IN AN IMMATERIAL MANNER,
OR

5


--------------------------------------------------------------------------------


(3)           THE EXECUTIVE’S VIOLATION OF ANY PROVISION OF (A) THE COMPANY’S
CODE OF BUSINESS CONDUCT AND ETHICS, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME, OR (B) THE COMPANY’S CODE OF ETHICS FOR THE CHIEF EXECUTIVE OFFICER AND
SENIOR FINANCIAL OFFICERS, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE
“CODE OF ETHICS”) THAT IS, IN EACH CASE, MATERIALLY AND DEMONSTRABLY INJURIOUS
TO THE COMPANY.  FOR PURPOSES OF THE FOREGOING SENTENCE, THE EXECUTIVE SHALL BE
DEEMED TO BE SUBJECT TO THE PROVISIONS OF THE CODE OF ETHICS REGARDLESS OF
WHETHER THE EXECUTIVE IS A SENIOR OFFICER AS DEFINED IN THE CODE OF ETHICS OR
OTHERWISE SUBJECT TO THE CODE OF ETHICS.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), (B)
upon the instructions of the Chief Executive Officer of the Company, or (C)
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Company.  The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
board, the Executive is guilty of the conduct described in Section 4(b)(1),
4(b)(2) or 4(b)(3), and specifying the particulars thereof in detail.


(C)           GOOD REASON.  THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY THE
EXECUTIVE FOR GOOD REASON OR BY THE EXECUTIVE VOLUNTARILY WITHOUT GOOD REASON. 
“GOOD REASON” MEANS:

(1)           THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY
RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES, TITLES AND
REPORTING REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED
BY SECTION 3(A), OR ANY OTHER DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES, EXCLUDING FOR THIS PURPOSE AN ISOLATED, INSUBSTANTIAL AND
INADVERTENT ACTION NOT TAKEN IN BAD FAITH AND THAT IS REMEDIED BY THE COMPANY
PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

(2)           ANY FAILURE BY THE COMPANY TO COMPLY WITH ANY OF THE PROVISIONS OF
SECTION 3(B), OTHER THAN AN ISOLATED, INSUBSTANTIAL AND INADVERTENT FAILURE NOT
OCCURRING IN BAD FAITH AND THAT IS REMEDIED BY THE COMPANY PROMPTLY AFTER
RECEIPT OF NOTICE THEREOF GIVEN BY THE EXECUTIVE;

(3)           THE COMPANY’S REQUIRING THE EXECUTIVE (I) TO BE BASED AT ANY
OFFICE OR LOCATION OTHER THAN AS PROVIDED IN SECTION 3(A)(1)(B), (II) TO BE
BASED AT A LOCATION OTHER THAN THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY IF
THE EXECUTIVE WAS EMPLOYED AT

6


--------------------------------------------------------------------------------


SUCH LOCATION IMMEDIATELY PRECEDING THE EFFECTIVE DATE, OR (III) TO TRAVEL ON
COMPANY BUSINESS TO A SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY
PRIOR TO THE EFFECTIVE DATE;

(4)           ANY PURPORTED TERMINATION BY THE COMPANY OF THE EXECUTIVE’S
EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY THIS AGREEMENT; OR

(5)           ANY FAILURE BY THE COMPANY TO COMPLY WITH AND SATISFY SECTION
10(C).

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (1) through (5) shall not affect the
Executive’s ability to terminate employment for Good Reason.  A termination by
the Executive with Good Reason shall be effective only if, within 180 days of
the Executive’s first becoming aware of the circumstances giving rise to Good
Reason, the Executive delivers a Notice of Termination for Good Reason by
Executive to the Company, and, to the extent such circumstances are curable, the
Company within 30 days following its receipt of such notification has failed to
cure the circumstances giving rise to Good Reason.


(D)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE,
OR BY THE EXECUTIVE FOR GOOD REASON, SHALL BE COMMUNICATED BY NOTICE OF
TERMINATION TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 11(B). 
“NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE THAT (1) INDICATES THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (2) TO THE EXTENT
APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE
PROVISION SO INDICATED, AND (3) IF THE DATE OF TERMINATION (AS DEFINED HEREIN)
IS OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES THE DATE OF
TERMINATION (WHICH DATE OF TERMINATION SHALL BE NOT MORE THAN 30 DAYS AFTER THE
GIVING OF SUCH NOTICE).  THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET
FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE THAT CONTRIBUTES TO
A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR
THE COMPANY, RESPECTIVELY, HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE COMPANY,
RESPECTIVELY, FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE
EXECUTIVE’S OR THE COMPANY’S RESPECTIVE RIGHTS HEREUNDER.


(E)           DATE OF TERMINATION. “DATE OF TERMINATION” MEANS (1) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, OR BY THE
EXECUTIVE FOR GOOD REASON, THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION OR
ANY LATER DATE SPECIFIED IN THE NOTICE OF TERMINATION, (WHICH DATE SHALL NOT BE
MORE THAN 30 DAYS AFTER THE GIVING OF SUCH NOTICE), AS THE CASE MAY BE, (2) IF
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE OR
DISABILITY, THE DATE ON WHICH THE COMPANY NOTIFIES THE EXECUTIVE OF SUCH
TERMINATION, (3) IF THE EXECUTIVE RESIGNS WITHOUT GOOD REASON, THE DATE ON WHICH
THE EXECUTIVE NOTIFIES THE COMPANY OF SUCH TERMINATION, AND (4) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE
OF DEATH OF THE EXECUTIVE OR THE DISABILITY EFFECTIVE DATE, AS THE CASE MAY BE.


SECTION 5.              OBLIGATIONS OF THE COMPANY UPON TERMINATION.  (A)  GOOD
REASON; OTHER THAN FOR CAUSE, DEATH OR DISABILITY.  IF, DURING THE EMPLOYMENT
PERIOD, THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT OTHER THAN FOR CAUSE
OR DISABILITY OR THE EXECUTIVE TERMINATES EMPLOYMENT FOR GOOD REASON:

7


--------------------------------------------------------------------------------


(1)           THE COMPANY SHALL PAY TO THE EXECUTIVE, IN A LUMP SUM IN CASH
WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, THE AGGREGATE OF THE FOLLOWING
AMOUNTS:

(A)          THE SUM OF (I) THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE
OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID, (II) THE PRODUCT OF (X) THE
TARGET ANNUAL BONUS AND (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS IN THE CURRENT FISCAL YEAR THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS 365 (THE “PRO-RATA BONUS”), AND (III) ANY ACCRUED
VACATION PAY TO THE EXTENT NOT THERETOFORE PAID (THE SUM OF THE AMOUNTS
DESCRIBED IN SUBCLAUSES (I), (II) AND (III), THE “ACCRUED OBLIGATIONS”); AND

(B)           THE AMOUNT EQUAL TO THE PRODUCT OF (I) TWO AND (II) THE SUM OF (X)
THE EXECUTIVE’S ANNUAL BASE SALARY AND (Y) THE TARGET ANNUAL BONUS;

(2)           FOR TWO YEARS AFTER THE EXECUTIVE’S DATE OF TERMINATION, OR SUCH
LONGER PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE APPROPRIATE PLAN, PROGRAM,
PRACTICE OR POLICY (THE “BENEFIT CONTINUATION PERIOD”), THE COMPANY SHALL
CONTINUE BENEFITS TO THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY AT LEAST EQUAL
TO, AND AT THE SAME AFTER-TAX COST TO THE EXECUTIVE AND/OR THE EXECUTIVE’S
FAMILY, AS THOSE THAT WOULD HAVE BEEN PROVIDED TO THEM IN ACCORDANCE WITH THE
PLANS, PROGRAMS, PRACTICES AND POLICIES DESCRIBED IN SECTION 3(B)(4) (SUCH
BENEFITS, THE “WELFARE BENEFITS”) IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN
TERMINATED OR, IF MORE FAVORABLE TO THE EXECUTIVE, AS IN EFFECT GENERALLY AT ANY
TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE
AFFILIATED COMPANIES AND THEIR FAMILIES; PROVIDED, HOWEVER, THAT, THE MEDICAL,
DENTAL, PRESCRIPTION DRUG AND VISION BENEFITS PROVIDED DURING THE BENEFIT
CONTINUATION PERIOD SHALL BE PROVIDED IN SUCH A MANNER THAT SUCH BENEFITS (AND
THE COSTS AND PREMIUMS THEREOF) ARE EXCLUDED FROM THE EXECUTIVE’S INCOME FOR
FEDERAL INCOME TAX PURPOSES (IF THE COMPANY REASONABLY DETERMINES THAT PROVIDING
CONTINUED COVERAGE UNDER ONE OR MORE OF ITS WELFARE PLANS CONTEMPLATED HEREIN
COULD BE TAXABLE TO THE EXECUTIVE, THE COMPANY SHALL PROVIDE SUCH BENEFITS AT
THE LEVEL REQUIRED HEREBY THROUGH THE PURCHASE OF INDIVIDUAL COVERAGE); AND,
PROVIDED, FURTHER, THAT IF THE EXECUTIVE BECOMES REEMPLOYED WITH ANOTHER
EMPLOYER AND IS ELIGIBLE TO RECEIVE SUCH BENEFITS UNDER ANOTHER EMPLOYER
PROVIDED PLAN, THE MEDICAL AND OTHER WELFARE BENEFITS DESCRIBED HEREIN SHALL BE
SECONDARY TO THOSE PROVIDED UNDER SUCH OTHER PLAN DURING SUCH APPLICABLE PERIOD
OF ELIGIBILITY.  FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT NOT THE TIME OF
COMMENCEMENT OF BENEFITS) OF THE EXECUTIVE FOR RETIREE BENEFITS PURSUANT TO SUCH
PLANS, PRACTICES, PROGRAMS AND POLICIES, THE EXECUTIVE SHALL BE CONSIDERED TO
HAVE REMAINED EMPLOYED UNTIL THE END OF THE BENEFIT CONTINUATION PERIOD AND TO
HAVE RETIRED ON THE LAST DAY OF SUCH PERIOD;

(3)           THE COMPANY SHALL, AT ITS SOLE EXPENSE AS INCURRED, PROVIDE THE
EXECUTIVE WITH OUTPLACEMENT SERVICES THE SCOPE AND PROVIDER OF WHICH SHALL BE
SELECTED BY THE EXECUTIVE IN THE EXECUTIVE’S SOLE DISCRETION, PROVIDED THAT THE
COST OF SUCH OUTPLACEMENT SHALL NOT EXCEED $50,000; AND PROVIDED, FURTHER, THAT
SUCH OUTPLACEMENT BENEFITS SHALL END NOT LATER THAN THE LAST DAY OF THE SECOND
CALENDAR YEAR THAT BEGINS AFTER THE DATE OF TERMINATION; AND

8


--------------------------------------------------------------------------------


(4)           TO THE EXTENT NOT THERETOFORE PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER BENEFITS (AS DEFINED IN SECTION
6) IN ACCORDANCE WITH THE TERMS OF THE UNDERLYING PLANS OR AGREEMENTS.

Notwithstanding the foregoing provisions of this Section 5(a), in the event that
the Executive is a “specified employee” within the meaning of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination), amounts that would otherwise
be payable under this Section 5(a) during the six-month period immediately
following the Date of Termination (other than the amounts set forth in Sections
5(a)(1)(i) and 5(a)(1)(iii)) shall instead be paid, with interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code (“Interest”), on the first business day after the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “Delayed Payment Date”).

Notwithstanding the foregoing provisions of this Section 5(a), the Welfare
Benefits provided pursuant to Section 5(a)(1)(2) that are not non-taxable
medical benefits, “disability pay” or “death benefit” plans within the meaning
of Treasury Regulation Section 1.409A-1(a)(5) shall be treated as follows:  (i)
the amount of such benefits provided during one taxable year shall not affect
the amount of such benefits provided in any other taxable year, except that to
the extent such benefits consist of the reimbursement of expenses referred to in
Section 105(b) of the Code, a limitation may be imposed on the amount of such
reimbursements over some or all of the Benefit Continuation Period, as described
in Treasury Regulation Section 1.409A-3(i)(iv)(B), (ii) to the extent that any
such benefits consist of reimbursement of eligible expenses, such reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred and (iii) no such benefit may be
liquidated or exchanged for another benefit.


(B)           DEATH.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF
THE EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE
THE EXECUTIVE’S ESTATE OR BENEFICIARIES WITH THE ACCRUED OBLIGATIONS AND THE
TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL HAVE NO OTHER
SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  THE ACCRUED OBLIGATIONS SHALL BE
PAID TO THE EXECUTIVE’S ESTATE OR BENEFICIARY, AS APPLICABLE, IN A LUMP SUM IN
CASH WITHIN 30 DAYS OF THE DATE OF TERMINATION.  WITH RESPECT TO THE PROVISION
OF THE OTHER BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN THIS SECTION
5(B) SHALL INCLUDE, WITHOUT LIMITATION, AND THE EXECUTIVE’S ESTATE AND/OR
BENEFICIARIES SHALL BE ENTITLED TO RECEIVE, BENEFITS AT LEAST EQUAL TO THE MOST
FAVORABLE BENEFITS PROVIDED BY THE COMPANY AND THE AFFILIATED COMPANIES TO THE
ESTATES AND BENEFICIARIES OF PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES UNDER SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DEATH
BENEFITS, IF ANY, AS IN EFFECT WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR
BENEFICIARIES AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE’S ESTATE AND/OR THE
EXECUTIVE’S BENEFICIARIES, AS IN EFFECT ON THE DATE OF THE EXECUTIVE’S DEATH
WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND THE AFFILIATED
COMPANIES AND THEIR BENEFICIARIES.


(C)           DISABILITY.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON
OF THE EXECUTIVE’S DISABILITY DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL
PROVIDE THE EXECUTIVE WITH THE ACCRUED OBLIGATIONS AND THE TIMELY PAYMENT OR
DELIVERY OF THE OTHER BENEFITS, AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS
UNDER THIS AGREEMENT.  THE ACCRUED OBLIGATIONS SHALL BE

9


--------------------------------------------------------------------------------



PAID TO THE EXECUTIVE IN A LUMP SUM IN CASH WITHIN 30 DAYS OF THE DATE OF
TERMINATION, PROVIDED, THAT IN THE EVENT THE EXECUTIVE IS A “SPECIFIED EMPLOYEE”
WITHIN THE MEANING OF SECTION 409A OF THE CODE, THE PRO-RATA BONUS SHALL BE
PAID, WITH INTEREST, TO THE EXECUTIVE ON THE DELAYED PAYMENT DATE.  WITH RESPECT
TO THE PROVISION OF THE OTHER BENEFITS, THE TERM “OTHER BENEFITS” AS UTILIZED IN
THIS SECTION 5(C) SHALL INCLUDE, AND THE EXECUTIVE SHALL BE ENTITLED AFTER THE
DISABILITY EFFECTIVE DATE TO RECEIVE, DISABILITY AND OTHER BENEFITS AT LEAST
EQUAL TO THE MOST FAVORABLE OF THOSE GENERALLY PROVIDED BY THE COMPANY AND THE
AFFILIATED COMPANIES TO DISABLED EXECUTIVES AND/OR THEIR FAMILIES IN ACCORDANCE
WITH SUCH PLANS, PROGRAMS, PRACTICES AND POLICIES RELATING TO DISABILITY, IF
ANY, AS IN EFFECT GENERALLY WITH RESPECT TO OTHER PEER EXECUTIVES AND THEIR
FAMILIES AT ANY TIME DURING THE 120-DAY PERIOD IMMEDIATELY PRECEDING THE
EFFECTIVE DATE OR, IF MORE FAVORABLE TO THE EXECUTIVE AND/OR THE EXECUTIVE’S
FAMILY, AS IN EFFECT AT ANY TIME THEREAFTER GENERALLY WITH RESPECT TO OTHER PEER
EXECUTIVES OF THE COMPANY AND THE AFFILIATED COMPANIES AND THEIR FAMILIES.


(D)           CAUSE; OTHER THAN FOR GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR CAUSE DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL PROVIDE
THE EXECUTIVE WITH THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE OF
TERMINATION, AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS, AND SHALL
HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  IF THE EXECUTIVE
VOLUNTARILY TERMINATES EMPLOYMENT DURING THE EMPLOYMENT PERIOD, EXCLUDING A
TERMINATION FOR GOOD REASON, THE COMPANY SHALL PROVIDE TO THE EXECUTIVE THE
ACCRUED OBLIGATIONS AND THE TIMELY PAYMENT OR DELIVERY OF THE OTHER BENEFITS,
AND SHALL HAVE NO OTHER SEVERANCE OBLIGATIONS UNDER THIS AGREEMENT.  IN SUCH
CASE, ALL THE ACCRUED OBLIGATIONS SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM
IN CASH WITHIN 30 DAYS OF THE DATE OF TERMINATION, PROVIDED, THAT IN THE EVENT
THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A OF
THE CODE, THE PRO-RATA BONUS SHALL BE PAID, WITH INTEREST ON THE DELAYED PAYMENT
DATE.


SECTION 6.              NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS AGREEMENT
SHALL PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY
PLAN, PROGRAM, POLICY OR PRACTICE PROVIDED BY THE COMPANY OR THE AFFILIATED
COMPANIES AND FOR WHICH THE EXECUTIVE MAY QUALIFY, NOR, SUBJECT TO SECTION
11(F), SHALL ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS THE
EXECUTIVE MAY HAVE UNDER ANY OTHER CONTRACT OR AGREEMENT WITH THE COMPANY OR THE
AFFILIATED COMPANIES.  AMOUNTS THAT ARE VESTED BENEFITS OR THAT THE EXECUTIVE IS
OTHERWISE ENTITLED TO RECEIVE UNDER ANY PLAN, POLICY, PRACTICE OR PROGRAM OF OR
ANY OTHER CONTRACT OR AGREEMENT WITH THE COMPANY OR THE AFFILIATED COMPANIES AT
OR SUBSEQUENT TO THE DATE OF TERMINATION (“OTHER BENEFITS”) SHALL BE PAYABLE IN
ACCORDANCE WITH SUCH PLAN, POLICY, PRACTICE OR PROGRAM OR CONTRACT OR AGREEMENT,
EXCEPT AS EXPLICITLY MODIFIED BY THIS AGREEMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE EXECUTIVE’S RESIGNATION UNDER THIS AGREEMENT
WITH OR WITHOUT GOOD REASON, SHALL IN NO WAY AFFECT THE EXECUTIVE’S ABILITY TO
TERMINATE EMPLOYMENT BY REASON OF THE EXECUTIVE’S “RETIREMENT” UNDER ANY
COMPENSATION AND BENEFITS PLANS, PROGRAMS OR ARRANGEMENTS OF THE AFFILIATED
COMPANIES, INCLUDING WITHOUT LIMITATION ANY RETIREMENT OR PENSION PLANS OR
ARRANGEMENTS OR TO BE ELIGIBLE TO RECEIVE BENEFITS UNDER ANY COMPENSATION OR
BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS OF THE AFFILIATED COMPANIES, INCLUDING
WITHOUT LIMITATION ANY RETIREMENT OR PENSION PLAN OR ARRANGEMENT OF THE
AFFILIATED COMPANIES OR SUBSTITUTE PLANS ADOPTED BY THE COMPANY OR ITS
SUCCESSORS, AND ANY TERMINATION WHICH OTHERWISE QUALIFIES AS GOOD REASON SHALL
BE TREATED AS SUCH EVEN IF IT IS ALSO A “RETIREMENT” FOR PURPOSES OF ANY SUCH
PLAN.  NOTWITHSTANDING THE FOREGOING, IF THE EXECUTIVE RECEIVES PAYMENTS AND
BENEFITS PURSUANT TO SECTION 5(A) OF THIS AGREEMENT, THE EXECUTIVE SHALL NOT BE
ENTITLED TO ANY SEVERANCE PAY OR BENEFITS UNDER ANY

10


--------------------------------------------------------------------------------



SEVERANCE PLAN, PROGRAM OR POLICY OF THE COMPANY AND THE AFFILIATED COMPANIES,
UNLESS OTHERWISE SPECIFICALLY PROVIDED THEREIN IN A SPECIFIC REFERENCE TO THIS
AGREEMENT.


SECTION 7.              FULL SETTLEMENT.  THE COMPANY’S OBLIGATION TO MAKE THE
PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS
HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE, OR OTHER CLAIM, RIGHT OR ACTION THAT THE COMPANY MAY HAVE AGAINST THE
EXECUTIVE OR OTHERS.  IN NO EVENT SHALL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER
EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE
TO THE EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT, AND SUCH AMOUNTS
SHALL NOT BE REDUCED WHETHER OR NOT THE EXECUTIVE OBTAINS OTHER EMPLOYMENT.  THE
COMPANY AGREES TO PAY AS INCURRED (WITHIN 10 DAYS FOLLOWING THE COMPANY’S
RECEIPT OF AN INVOICE FROM THE EXECUTIVE), AT ANY TIME FROM THE DATE OF THIS
AGREEMENT THROUGH THE EXECUTIVE’S REMAINING LIFETIME OR, IF LONGER, THROUGH THE
20TH ANNIVERSARY OF THE EFFECTIVE DATE, TO THE FULL EXTENT PERMITTED BY LAW, ALL
REASONABLE LEGAL FEES AND EXPENSES THAT THE EXECUTIVE MAY INCUR AS A RESULT OF
ANY CONTEST (REGARDLESS OF THE OUTCOME THEREOF) BY THE COMPANY, THE EXECUTIVE OR
OTHERS OF THE VALIDITY OR ENFORCEABILITY OF, OR LIABILITY UNDER, ANY PROVISION
OF THIS AGREEMENT OR ANY GUARANTEE OF PERFORMANCE THEREOF (INCLUDING AS A RESULT
OF ANY CONTEST BY THE EXECUTIVE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT TO THIS
AGREEMENT), PLUS, IN EACH CASE, INTEREST; PROVIDED THAT, THE EXECUTIVE SHALL
HAVE SUBMITTED AN INVOICE FOR SUCH FEES AND EXPENSES AT LEAST 10 DAYS BEFORE THE
END OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH SUCH FEES AND
EXPENSES WERE INCURRED.


SECTION 8.              CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.


(A)           ANYTHING IN THIS AGREEMENT OR ANY OTHER AGREEMENT BY AND BETWEEN
THE EXECUTIVE AND THE COMPANY TO THE CONTRARY NOTWITHSTANDING AND EXCEPT AS SET
FORTH BELOW, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT WOULD BE
SUBJECT TO THE EXCISE TAX, THEN THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN
ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER
PAYMENT BY THE EXECUTIVE OF ALL TAXES (AND ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES
(AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE TAX
IMPOSED UPON THE GROSS-UP PAYMENT, BUT EXCLUDING ANY INCOME TAXES AND PENALTIES
IMPOSED PURSUANT TO SECTION 409A OF THE CODE, THE EXECUTIVE RETAINS AN AMOUNT OF
THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 8(A), IF IT SHALL BE
DETERMINED THAT THE EXECUTIVE IS ENTITLED TO THE GROSS-UP PAYMENT, BUT THAT THE
PARACHUTE VALUE OF ALL PAYMENTS DOES NOT EXCEED 110% OF THE SAFE HARBOR AMOUNT,
THEN NO GROSS-UP PAYMENT SHALL BE MADE TO THE EXECUTIVE AND THE AMOUNTS PAYABLE
UNDER THIS AGREEMENT SHALL BE REDUCED SO THAT THE PARACHUTE VALUE OF ALL
PAYMENTS, IN THE AGGREGATE, EQUALS THE SAFE HARBOR AMOUNT.  THE REDUCTION OF THE
AMOUNTS PAYABLE HEREUNDER, IF APPLICABLE, SHALL BE MADE BY FIRST REDUCING THE
PAYMENTS UNDER SECTION 5(A)(I)(B), UNLESS AN ALTERNATIVE METHOD OF REDUCTION IS
ELECTED BY THE EXECUTIVE, AND IN ANY EVENT SHALL BE MADE IN SUCH A MANNER AS TO
MAXIMIZE THE VALUE OF ALL PAYMENTS ACTUALLY MADE TO THE EXECUTIVE.  FOR PURPOSES
OF REDUCING THE PAYMENTS TO THE SAFE HARBOR AMOUNT, ONLY AMOUNTS PAYABLE UNDER
THIS AGREEMENT (AND NO OTHER PAYMENTS) SHALL BE REDUCED.  IF THE REDUCTION OF
THE AMOUNT PAYABLE UNDER THIS AGREEMENT WOULD NOT RESULT IN A REDUCTION OF THE
PARACHUTE VALUE OF ALL PAYMENTS TO THE SAFE HARBOR AMOUNT, NO AMOUNTS PAYABLE
UNDER THE AGREEMENT SHALL BE REDUCED PURSUANT TO THIS SECTION 8(A).  THE
COMPANY’S OBLIGATION TO MAKE GROSS-UP PAYMENTS UNDER THIS SECTION 8 SHALL NOT BE
CONDITIONED UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.

11


--------------------------------------------------------------------------------



(B)           SUBJECT TO THE PROVISIONS OF SECTION 8(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 8, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED, THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS TO
BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY A  NATIONALLY
RECOGNIZED CERTIFIED PUBLIC ACCOUNTING FIRM (OR A PROFESSIONAL SERVICES FIRM
WITH EXPERIENCE IN MAKING SUCH DETERMINATIONS), AS MAY BE DESIGNATED BY THE
EXECUTIVE (THE “ACCOUNTING FIRM”).  THE ACCOUNTING FIRM SHALL PROVIDE DETAILED
SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS
DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT
OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.  IN THE EVENT THAT THE
ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL, ENTITY
OR GROUP EFFECTING THE CHANGE IN CONTROL, THE EXECUTIVE MAY APPOINT ANOTHER
NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS REQUIRED
HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE REFERRED TO AS THE ACCOUNTING
FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE
SOLELY BY THE COMPANY.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE
BINDING UPON THE COMPANY AND THE EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN
THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS THAT WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (THE
“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION
8(C) AND THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY EXCISE
TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS
OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE COMPANY TO OR
FOR THE BENEFIT OF THE EXECUTIVE.


(C)           THE EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON
AS PRACTICABLE, BUT NO LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE IS
INFORMED IN WRITING OF SUCH CLAIM.  THE EXECUTIVE SHALL APPRISE THE COMPANY OF
THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE
30-DAY PERIOD FOLLOWING THE DATE ON WHICH THE EXECUTIVE GIVES SUCH NOTICE TO THE
COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES
WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES THE EXECUTIVE IN
WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT THE COMPANY DESIRES TO
CONTEST SUCH CLAIM, THE EXECUTIVE SHALL:

(1)           GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM,

(2)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,

(3)           COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY TO
CONTEST SUCH CLAIM, AND

(4)           PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

12


--------------------------------------------------------------------------------


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.


(D)           IF, AFTER THE RECEIPT BY THE EXECUTIVE OF A GROSS-UP PAYMENT OR
PAYMENT BY THE COMPANY OF AN AMOUNT ON THE EXECUTIVE’S BEHALF PURSUANT TO
SECTION 8(C), THE EXECUTIVE BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT
TO THE EXCISE TAX TO WHICH SUCH GROSS-UP PAYMENT RELATES OR WITH RESPECT TO SUCH
CLAIM, THE EXECUTIVE SHALL (SUBJECT TO THE COMPANY’S COMPLYING WITH THE
REQUIREMENTS OF SECTION 8(C), IF APPLICABLE) PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
TAXES APPLICABLE THERETO).  IF, AFTER PAYMENT BY THE COMPANY OF AN AMOUNT ON THE
EXECUTIVE’S BEHALF PURSUANT TO SECTION 8(C), A DETERMINATION IS MADE THAT THE
EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE
COMPANY DOES NOT NOTIFY THE EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH
DENIAL OF REFUND PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH DETERMINATION,
THEN THE AMOUNT OF SUCH PAYMENT SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT
OF GROSS-UP PAYMENT REQUIRED TO BE PAID.


(E)           ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 8,
SHALL BE PAID BY THE COMPANY WITHIN FIVE DAYS OF THE RECEIPT OF THE ACCOUNTING
FIRM’S DETERMINATION; PROVIDED THAT, THE GROSS-UP PAYMENT SHALL IN ALL EVENTS BE
PAID NO LATER THAN THE END OF THE EXECUTIVE’S TAXABLE YEAR NEXT FOLLOWING THE
EXECUTIVE’S TAXABLE YEAR IN WHICH THE EXCISE TAX (AND ANY INCOME OR OTHER
RELATED TAXES OR INTEREST OR PENALTIES THEREON) ON A PAYMENT ARE REMITTED TO THE
INTERNAL REVENUE SERVICE OR ANY OTHER APPLICABLE TAXING AUTHORITY OR, IN THE
CASE OF AMOUNTS RELATING TO A CLAIM DESCRIBED IN SECTION 8(C) THAT DOES NOT
RESULT IN THE REMITTANCE OF ANY FEDERAL, STATE, LOCAL AND FOREIGN INCOME,
EXCISE, SOCIAL SECURITY AND OTHER TAXES, THE CALENDAR YEAR IN WHICH THE CLAIM IS
FINALLY SETTLED OR OTHERWISE RESOLVED.  THE GROSS-UP PAYMENT SHALL BE PAID TO
THE EXECUTIVE; PROVIDED THAT, THE COMPANY, IN ITS SOLE DISCRETION, MAY WITHHOLD
AND PAY OVER TO THE INTERNAL REVENUE SERVICE OR ANY OTHER APPLICABLE TAXING
AUTHORITY, FOR THE BENEFIT OF THE EXECUTIVE,

13


--------------------------------------------------------------------------------



ALL OR ANY PORTION OF ANY GROSS-UP PAYMENT, AND THE EXECUTIVE HEREBY CONSENTS TO
SUCH WITHHOLDING.


(F)            DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS FOR PURPOSES OF THIS SECTION 8.

(i)            “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

(ii)           “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

(iii)          A “Payment” shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv)          The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

(v)           “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.


SECTION 9.              CONFIDENTIAL INFORMATION; OTHER RESTRICTIVE COVENANTS.


(A)           CONFIDENTIAL INFORMATION.  THE EXECUTIVE SHALL HOLD IN A FIDUCIARY
CAPACITY FOR THE BENEFIT OF THE COMPANY ALL SECRET OR CONFIDENTIAL INFORMATION,
KNOWLEDGE OR DATA RELATING TO THE COMPANY OR THE AFFILIATED COMPANIES, AND THEIR
RESPECTIVE BUSINESSES, WHICH INFORMATION, KNOWLEDGE OR DATA SHALL HAVE BEEN
OBTAINED BY THE EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR
THE AFFILIATED COMPANIES AND WHICH INFORMATION, KNOWLEDGE OR DATA SHALL NOT BE
OR BECOME PUBLIC KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR
REPRESENTATIVES OF THE EXECUTIVE IN VIOLATION OF THIS AGREEMENT).  AFTER
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS MAY OTHERWISE BE
REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY SUCH INFORMATION,
KNOWLEDGE OR DATA TO ANYONE OTHER THAN THE COMPANY AND THOSE PERSONS DESIGNATED
BY THE COMPANY.  IN NO EVENT SHALL AN ASSERTED VIOLATION OF THE PROVISIONS OF
THIS SECTION 9 CONSTITUTE A BASIS FOR DEFERRING OR WITHHOLDING ANY AMOUNTS
OTHERWISE PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT.


(B)           COVENANTS FOLLOWING TERMINATION OF EMPLOYMENT.  FOR A PERIOD OF
ONE (1) YEAR FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE WILL NOT:

14


--------------------------------------------------------------------------------



(1)           ENTER INTO OR ENGAGE IN ANY BUSINESS THAT COMPETES WITH THE
COMPANY’S BUSINESS WITHIN THE RESTRICTED TERRITORY (AS DEFINED IN SECTION 9(C));


(2)           SOLICIT CUSTOMERS WITH WHOM THE EXECUTIVE HAD ANY CONTACT OR FOR
WHICH THE EXECUTIVE HAD ANY RESPONSIBILITY (EITHER DIRECT OR SUPERVISORY) AT THE
DATE OF TERMINATION OR AT ANY TIME DURING THE ONE (1) YEAR PRIOR TO SUCH DATE OF
TERMINATION, WHETHER WITHIN OR OUTSIDE OF THE RESTRICTED TERRITORY, OR SOLICIT
BUSINESS, PATRONAGE OR ORDERS FOR, OR SELL, ANY PRODUCTS AND SERVICES IN
COMPETITION WITH, OR FOR ANY BUSINESS THAT COMPETES WITH THE COMPANY’S BUSINESS
WITHIN THE RESTRICTED TERRITORY;


(3)                           DIVERT, ENTICE OR OTHERWISE TAKE AWAY ANY
CUSTOMERS, BUSINESS, PATRONAGE OR ORDERS OF THE COMPANY WITHIN THE RESTRICTED
TERRITORY, OR ATTEMPT TO DO SO;


(4)           PROMOTE OR ASSIST, FINANCIALLY OR OTHERWISE, ANY PERSON, FIRM,
ASSOCIATION, PARTNERSHIP, CORPORATION OR OTHER ENTITY ENGAGED IN ANY BUSINESS
THAT COMPETES WITH THE COMPANY’S BUSINESS WITHIN THE RESTRICTED TERRITORY; OR


(5)           SOLICIT OR INDUCE OR ATTEMPT TO SOLICIT OR INDUCE ANY EMPLOYEE(S),
SALES REPRESENTATIVE(S), AGENT(S) OR CONSULTANT(S) OF THE COMPANY AND/OR ITS
AFFILIATED COMPANIES TO TERMINATE THEIR EMPLOYMENT, REPRESENTATION OR OTHER
ASSOCIATION WITH THE COMPANY AND/OR ITS AFFILIATED COMPANIES, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO GENERAL ADVERTISING NOT SPECIFICALLY TARGETED AT
EMPLOYEES, SALES REPRESENTATIVES, AGENTS OR CONSULTANTS OF THE COMPANY AND/OR
ITS AFFILIATED COMPANIES.


NOTWITHSTANDING THE FOREGOING, IT SHALL NOT BE A VIOLATION OF THIS SECTION 9(B)
FOR THE EXECUTIVE TO JOIN A DIVISION OR BUSINESS LINE OF A COMMERCIAL ENTERPRISE
WITH MULTIPLE DIVISIONS OR BUSINESS LINES IF SUCH DIVISION OR BUSINESS LINE IS
NOT COMPETITIVE WITH THE COMPANY’S BUSINESS, PROVIDED THAT THE EXECUTIVE
PERFORMS SERVICES SOLELY FOR SUCH NON-COMPETITIVE DIVISION OR BUSINESS LINE, AND
PERFORMS NO FUNCTIONS ON BEHALF OF (AND HAS NO INVOLVEMENT WITH OR DIRECT OR
INDIRECT RESPONSIBILITIES WITH RESPECT TO) BUSINESSES COMPETITIVE WITH THE
COMPANY’S BUSINESS.  NOTHING IN THIS SECTION 9(B) SHALL PROHIBIT THE EXECUTIVE
FROM BEING A PASSIVE OWNER OF NOT MORE THAN 4.9% OF THE OUTSTANDING EQUITY
INTEREST IN ANY ENTITY WHICH IS PUBLICLY TRADED, SO LONG AS THE EXECUTIVE HAS NO
ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


(C)           RESTRICTED TERRITORY.  FOR THE PURPOSES OF SECTION 9(B), THE
RESTRICTED TERRITORY SHALL BE DEFINED AS AND LIMITED TO THE GEOGRAPHIC AREA(S)
WITHIN A 100 MILE RADIUS OF ANY AND ALL AREAS IN WHICH THE COMPANY WAS LOCATED
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE IN, TO, OR FOR WHICH EXECUTIVE WORKED,
TO WHICH EXECUTIVE WAS ASSIGNED OR HAD ANY RESPONSIBILITY (EITHER DIRECT OR
SUPERVISORY) AT THE DATE OF TERMINATION AND AT ANY TIME DURING THE ONE (1) YEAR
PRIOR TO THE DATE OF TERMINATION.


(D)           COMPANY’S BUSINESS.  FOR PURPOSES OF SECTION 9(B), THE COMPANY’S
BUSINESS IS DEFINED TO BE THE DEVELOPMENT AND SALE OF SOFTWARE PRODUCTS THAT
FACILITATE ELECTRONIC PAYMENTS, AS FURTHER DESCRIBED IN ANY AND ALL
MANUFACTURING, MARKETING AND SALES MANUALS AND MATERIALS OF THE COMPANY IN
EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE DATE, OR OF ANY OTHER PRODUCTS OR
SERVICES SUBSTANTIALLY SIMILAR TO OR READILY SUITABLE FOR ANY SUCH DESCRIBED
PRODUCTS.

15


--------------------------------------------------------------------------------



SECTION 10.            SUCCESSORS.  (A)  THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE, AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE
ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED IN SECTION
10(C), WITHOUT THE PRIOR WRITTEN CONSENT OF THE EXECUTIVE THIS AGREEMENT SHALL
NOT BE ASSIGNABLE BY THE COMPANY.


(C)           THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  “COMPANY” MEANS THE COMPANY AS HEREINBEFORE DEFINED AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID THAT ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


SECTION 11.            MISCELLANEOUS.  (A)  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE
NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.  THIS
AGREEMENT MAY NOT BE AMENDED OR MODIFIED OTHER THAN BY A WRITTEN AGREEMENT
EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND LEGAL
REPRESENTATIVES.


(B)           ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER PARTY OR BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

if to the Executive:

At the most recent address on file at the Company.

if to the Company:

ACI Worldwide, Inc.

224 South 108th Avenue

Omaha, NE  68154

Attention:  General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(C)           IN THE EVENT OF A CHANGE IN CONTROL, ALL STOCK-BASED AWARDS SHALL
VEST IN FULL, IN EACH CASE IMMEDIATELY PRIOR TO THE OCCURRENCE OF SUCH CHANGE IN
CONTROL, AND ANY APPLICABLE PERFORMANCE-BASED VESTING GOALS WITH RESPECT TO SUCH
STOCK-BASED AWARDS GRANTED TO THE EXECUTIVE SHALL BE DEEMED SATISFIED AT THE
TARGET LEVEL; PROVIDED, HOWEVER, THAT (I) ANY LTIP

16


--------------------------------------------------------------------------------



PERFORMANCE SHARES AWARDED UNDER THE COMPANY’S 2005 EQUITY AND PERFORMANCE
INCENTIVE PLAN AND (II) ANY STOCK OPTIONS WHICH VEST UPON THE ATTAINMENT OF A
CERTAIN PER-SHARE TRANSACTION PRICE IN CONNECTION WITH A CHANGE IN CONTROL
GRANTED UNDER THE COMPANY’S 2005 EQUITY AND PERFORMANCE INCENTIVE PLAN, WILL, IN
EACH CASE, VEST PURSUANT TO THE TERMS OF THE APPLICABLE AWARD AGREEMENT,
NOTWITHSTANDING THE PROVISION OF ANY AWARD AGREEMENT REQUIRING THAT MARKET
CONDITIONS EXIST FOR A SPECIFIED DURATION OF TIME.  FOR PURPOSE OF THIS SECTION
11(C), STOCK-BASED AWARDS SHALL INCLUDE STOCK OPTIONS, RESTRICTED SHARES,
RESTRICTED UNITS AND ANY OTHER EQUITY-BASED COMPENSATION AWARDS. 
NOTWITHSTANDING THE DEFINITION OF “CHANGE IN CONTROL” OR “CHANGE OF CONTROL” IN
ANY AGREEMENT, PLAN OR ARRANGEMENT GOVERNING SUCH STOCK-BASED AWARDS, THE
DEFINITION OF CHANGE IN CONTROL IN THIS AGREEMENT SHALL SUPERSEDE SUCH
DEFINITIONS IN ALL RESPECTS WITH RESPECT TO SUCH STOCK-BASED AWARDS.


(D)           THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT.


(E)           THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS
AGREEMENT SUCH UNITED STATES FEDERAL, STATE OR LOCAL OR FOREIGN TAXES AS SHALL
BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


(F)            THE EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR THE FAILURE TO ASSERT ANY
RIGHT THE EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER, INCLUDING, WITHOUT
LIMITATION, THE RIGHT OF THE EXECUTIVE TO TERMINATE EMPLOYMENT FOR GOOD REASON
PURSUANT TO SECTIONS 4(C)(1) THROUGH 4(C)(5), SHALL NOT BE DEEMED TO BE A WAIVER
OF SUCH PROVISION OR RIGHT OR ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.


(G)           THE EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT, EXCEPT AS MAY
OTHERWISE BE PROVIDED UNDER ANY OTHER WRITTEN AGREEMENT BETWEEN THE EXECUTIVE
AND THE COMPANY, THE EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY IS “AT WILL”
AND, SUBJECT TO SECTION 1(A), PRIOR TO THE EFFECTIVE DATE, THE EXECUTIVE’S
EMPLOYMENT MAY BE TERMINATED BY EITHER THE EXECUTIVE OR THE COMPANY AT ANY TIME
PRIOR TO THE EFFECTIVE DATE, IN WHICH CASE THE EXECUTIVE SHALL HAVE NO FURTHER
RIGHTS UNDER THIS AGREEMENT.  FROM AND AFTER THE EFFECTIVE DATE, EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT SHALL SUPERSEDE ANY OTHER AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF


(H)           WITHIN THE TIME PERIOD PERMITTED BY THE APPLICABLE DEPARTMENT OF
TREASURY REGULATIONS, THE COMPANY MAY, IN CONSULTATION WITH THE EXECUTIVE,
MODIFY THE AGREEMENT, IN THE LEAST RESTRICTIVE MANNER NECESSARY AND WITHOUT ANY
DIMINUTION IN THE VALUE OF THE PAYMENTS TO THE EXECUTIVE.


(I)            NO LATER THAN 10 DAYS PRIOR TO THE EFFECTIVE DATE, THE COMPANY
SHALL DELIVER CASH, IN AN AMOUNT EQUAL TO THE SUM OF (A) THE AGGREGATE OF THE
CASH AMOUNTS THAT COULD BE PAYABLE UNDER SECTION 5(A) (PLUS ANY ESTIMATED
INTEREST), (B) THE ESTIMATED GROSS-UP PAYMENT, IF ANY, AS DETERMINED BY THE
ACCOUNTING FIRM AND (C) THE AGGREGATE OF THE CASH VALUE OF ANY AMOUNTS DEFERRED
BY THE EXECUTIVE UNDER ANY “NONQUALIFIED DEFERRED COMPENSATION PLAN” WITHIN THE
MEANING OF SECTION 409A OF THE CODE, TO A “RABBI TRUST” (THE “TRUST”) TO BE
ESTABLISHED BY THE COMPANY PRIOR TO SUCH DELIVERY OF CASH WITH A NATIONALLY
RECOGNIZED FINANCIAL INSTITUTION AS TRUSTEE (THE “TRUSTEE”) TO BE HELD BY THE
TRUSTEE PURSUANT TO THE TERMS OF THE TRUST AGREEMENT ENTERED

17


--------------------------------------------------------------------------------



INTO BETWEEN THE COMPANY AND THE TRUSTEE PRIOR TO THE EFFECTIVE DATE; PROVIDED,
HOWEVER, THAT THE TRUST SHALL NOT BE FUNDED IF THE FUNDING THEREOF WOULD RESULT
IN TAXABLE INCOME TO THE EXECUTIVE BY REASON OF SECTION 409A(B) OF THE CODE. 
THE COMPANY SHALL BE RESPONSIBLE FOR ANY FEES AND EXPENSES OF THE TRUSTEE.


IN WITNESS WHEREOF, THE EXECUTIVE HAS HEREUNTO SET THE EXECUTIVE’S HAND AND,
PURSUANT TO THE AUTHORIZATION FROM THE BOARD, THE COMPANY HAS CAUSED THESE
PRESENTS TO BE EXECUTED IN ITS NAME ON ITS BEHALF, ALL AS OF THE DAY AND YEAR
FIRST ABOVE WRITTEN.

ACI Worldwide, Inc.

 

Executive

 

 

 

 

 

 

By:

 

 

 

Signature:

 

 

 

 

 

Its:

 

 

 

Printed Name:

 

 

 

18


--------------------------------------------------------------------------------